





EXHIBIT 10.12

ANIXTER INC. EXCESS BENEFIT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014


Anixter Inc. (the “Company”) established the Anixter Bros., Inc. Excess Benefit
Plan effective as
of August 1, 1985, which was in 2009 restated and renamed to Anixter Inc. Excess
Benefit Plan (the “Excess Plan”). The purpose of the Excess Plan is to provide
the benefits which designated participants in the Anixter Inc. Pension Plan (the
“Pension Plan”) would have received under the Pension Plan except for the
maximum benefit limitations prescribed by the Pension Plan and the Internal
Revenue Code of 1986, as amended (the “Code”).


Prior to 2011, only certain designated employees who are entitled to receive a
pension benefit
under the benefit formula set forth in Section 7.01(a) of the Pension Plan could
participate in the Excess Plan. Effective January 1, 2011, certain designated
employees who are entitled to receive a pension benefit under the benefit
formula set forth in Section 7.01(c) of the Pension Plan may also participate in
the Excess Plan.


1.
Definitions:



(a)
“Actuarial Equivalent” shall have the meaning ascribed in Section 1.01 of the
Pension Plan.



(b)
“Beneficiary”



(i)
shall have the meaning ascribed in Section 1.03 of the Pension Plan, with
respect to (A) the FAP Benefit of a Participant who (I) terminated employment
with the Company on or before December 31, 2004, (II) was fully vested in the
Excess Plan and (III) received no further accruals after that date, or (B) a
Participant’s HPRA Benefit; and



(ii)
shall mean only (A) a surviving spouse, or (B) a same-sex domestic partner who
(I) has entered into a valid domestic partnership with the Participant pursuant
to state or local law or (II) is identified by the Participant as his domestic
partner on an affidavit provided to the Company in accordance with procedures
and requirements established by the Committee, with respect to the FAP Benefit
of a Participant not described in Section 1(b)(i) above.



(c)
“Benefit Limitations” shall mean the limitations prescribed by Sections 415 and
401(a)(17) of the Code and relevant provisions of the Pension Plan in the
calculation of retirement benefits under the Pension Plan.



(d)
“Board” shall mean the Board of Directors of the Company.



(e)
“Committee” shall mean the Anixter Inc. Employee Benefits Administrative
Committee.




--------------------------------------------------------------------------------



(f)
“Disability” shall mean, consistent with the requirements of Section 409A of the
Code, that the Participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company; or (iii) determined to be totally disabled by the
Social Security Administration or the Railroad Retirement Board.



(g)
“Excess Benefit” shall mean the benefit a Participant is entitled to receive
under the Excess Plan, which consists of (i) an FAP Benefit and/or (ii) an HPRA
Benefit.



(h)
“FAP Benefit” shall mean the portion of a Participant’s Excess Benefit
determined pursuant to Section 3(a) of the Excess Plan.



(i)
“HPRA Benefit” shall mean the portion of a Participant’s Excess Benefit
determined pursuant to Section 3(b) of the Excess Plan.



(j)
“Hypothetical Personal Retirement Account” shall have the meaning ascribed in
Section 7.01(c)(3) of the Pension Plan.



(k)
“Hypothetical Personal Retirement Account Contribution” shall have the meaning
ascribed in Section 7.01(c)(3) of the Pension Plan.



(l)
“Hypothetical Personal Excess Benefit Account” shall mean a hypothetical
bookkeeping account maintained by the Company on behalf of each Participant
eligible for an HPRA Benefit reflecting credits and adjustments in accordance
with Section 3(b) of the Excess Plan.



(m)
“Initial Participation Year” shall mean, with respect to a Participant eligible
for an HPRA Benefit, the Plan Year in which such Participant is designated by
the Board as a Participant in the Excess Plan.



(n)
“Joint and Survivor Annuity” shall mean a monthly annuity that is paid to the
retired Participant with a monthly survivor annuity paid during the life of the
Beneficiary after the Participant’s death in the amount of fifty percent (50%)
of the monthly benefit payable to the Participant. The Joint and Survivor
Annuity shall be the Actuarial Equivalent of the Life Annuity.



(o)
“Life Annuity” shall mean a monthly annuity that is paid to the retired
Participant for as long as he lives and which does not provide for any payments
to a Beneficiary following the Participant’s death.




2

--------------------------------------------------------------------------------



(p)
“Normal Retirement Date” shall mean the first day of the month coincident with
or next following a Participant’s sixty-fifth (65th) birthday.



(q)
“Participant” shall mean an employee of the Company who participates in the
Excess Plan.



(r)
“Plan Year” shall mean calendar year.



(s)
“Retirement” shall mean a Participant’s Separation from Service which occurs on
or after his attainment of age fifty-five (55).



(t)
“Separation from Service” shall have the meaning as defined under Treasury
Regulation § 1.409A-1(h)(1)(i).



(u)
“Vested” shall mean that a Participant has attained the requisite age and
service to be eligible for 100% of his benefit under the Pension Plan.



2.
Eligibility and Participation: An employee of the Company shall be a participant
in and entitled to benefits under the Excess Plan if:



(a)
he is a participant in the Pension Plan; and



(b)
he is designated as a Participant in the Excess Plan by the Board.



3.
Amount of Benefit:



(a)
FAP Formula. A Participant who is entitled to a benefit determined pursuant to
Section 7.01(a)(1)(A) of the Pension Plan shall be entitled to an FAP Benefit,
which is the amount by which (i) exceeds (ii) (but not below zero):



(i)
The amount of the benefit which the Participant or his Beneficiary would have
been entitled to receive under Section 7.01(a)(1)(A) of the Pension Plan,
calculated:

(A)
without regard to the Benefit Limitations;



(B)
without regard to any additional benefit described in applicable Supplement 3
and any subsequent Supplement to the Pension Plan, if any; and



(C)
in the case of a Participant who incurs a termination of employment, to include
any executive bonus payments made prior to January 1, 2014 that are otherwise
excluded from the Pension Plan’s calculation of “Monthly Salary” pursuant to
Pension Plan Section 1.36(c)(4) because they are not included in, or paid
concurrently with, the Participant’s final regular paycheck.


3

--------------------------------------------------------------------------------



(ii)
The amount of the benefit which the Participant or his Beneficiary is entitled
to receive under Section 7.01(a)(1)(A) of the Pension Plan, including the
additional benefit payable under the FAP Formula described in Supplement 3 and
any subsequent Supplements to the Pension Plan.



(b)
HPRA Formula.



(i)
A Participant who is entitled to a benefit determined pursuant to Section
7.01(a)(1)(B) or Section 7.01(c) of the Pension Plan shall be entitled to an
HPRA Benefit, which is the amount by which (i) exceeds (ii) (but not below
zero):



(A)
The balance of his Hypothetical Personal Excess Benefit Account (as determined
below).



(B)
The additional amounts credited to the Hypothetical Personal Retirement Account,
if any, pursuant to Supplement 3 and any subsequent Supplements to the Pension
Plan.



(ii)
For any Plan Year beginning with the Participant’s Initial Participation Year,
there shall be credited to the Participant’s Hypothetical Personal Excess
Benefit Account an amount equal to his Pay Credit for that Plan Year. The Pay
Credit shall be applied as of the last day of the Plan Year or as of such other
times in the Plan Year as the Hypothetical Personal Retirement Account
Contribution is applied under the Pension Plan in such Plan Year. In no event
will a Participant receive a Pay Credit for any Plan Year prior to the Plan Year
commencing on January 1, 2011, in the case of a Participant whose Pension Plan
benefit is calculated pursuant to Section 7.01(c) of the Pension Plan, or
January 1, 2014 in the case of a Participant whose Pension Plan benefit is
calculated pursuant to Section 7.01(a)(1)(B) of the Pension Plan.



For purposes of this section, “Pay Credit” shall mean an amount equal to the
excess, if any, of (A) below over (B) below:


(A)
the Hypothetical Personal Retirement Account Contribution to which the
Participant would have been entitled under the Pension Plan for such Plan Year
if such Hypothetical Personal Retirement Account Contribution were assumed to be
calculated:



(I)
using the definition of “Salary” under Section 1.36(a) of the Pension Plan
instead of the definition of “Salary” under Section 1.36(b) of the Pension Plan,
but including, in the case of a Participant who incurs a termination of
employment, the items of remuneration described in Section 1.36(c)(1) through
(3) of the Pension Plan and any executive bonus payments not included in, or
paid concurrently with, the Participant’s final regular paycheck; and


4

--------------------------------------------------------------------------------



(II)
without regard to the Benefit Limitations.



(B)
The Hypothetical Personal Retirement Account Contribution to which such
Participant is entitled under the Pension Plan for such Plan Year.



(iii)
In January of each Plan Year commencing on or after January 1, 2011, there shall
be credited to the Hypothetical Personal Excess Benefit Account of each
Participant an interest credit equal to an amount calculated by multiplying (A)
by (B) below:



(A)
The balance of the Participant’s Hypothetical Personal Excess Benefit Account,
if any, as of January 1 of the calendar year preceding the year in which the
interest credit is applied.



(B)
The annual rate on 10-year Treasury securities as of the last business day of
the second calendar year preceding the year in which the interest credit is
applied.



4.
Payments of the FAP Benefit: Any Participant who terminated employment with the
Company on or before December 31, 2004, was fully Vested in the FAP Benefit and
received no further accruals after that date shall have his FAP Benefit payable
at the same time and in the same manner and form as the FAP benefit under the
Pension Plan. Payment of the FAP Benefit to all other Participants shall be made
as follows:



(a)
Normal Benefit Commencement Date. Unless a Participant has made a timely
election under subsection (b) below, payment of the FAP Benefit will commence on
the first day of the month coincident with or next following (i) the date the
Participant incurs a Separation from Service due to Retirement or Disability, or
(ii) in the case of a Participant who incurs a Separation from Service for any
reason other than death or Disability prior to obtaining age fifty-five (55),
the date that such Participant attains age sixty-five (65).



(b)
Optional Benefit Commencement Date. A Participant may elect to delay the normal
benefit commencement date specified in subsection (a)(i) above in accordance
with this subsection (b). If eligible to make an election under this subsection
(b), a Participant may elect to delay commencement of the FAP Benefit to any
permissible date up to his Normal Retirement Date, and such Participant’s
monthly benefit amount as of such commencement date shall be adjusted so as to
be the Actuarial Equivalent of a Life Annuity (or Joint and Survivor Annuity, as
applicable) commencing on his Normal Retirement Date. To be effective, any such
election of an optional benefit commencement date must meet all of the following
requirements: (i) the election must be made not less than twelve (12) months
prior to the date the FAP Benefit payments would have otherwise commenced; (ii)
unless a payment relates to Disability or death, the election must be made
before the Participant attains age sixty (60), and commencement of the FAP
Benefit payments must be deferred for a


5

--------------------------------------------------------------------------------



period of no less than five (5) years from the date the FAP Benefit payments
would otherwise have commenced; and (iii) the election shall not take effect
until at least twelve (12) months after the date on which such election is made.


(c)
Form of Payment. The normal form of payment of the FAP Benefit for a Participant
without a Beneficiary shall be a Life Annuity. The normal form of payment of the
FAP Benefit for a Participant with a Beneficiary shall be a Joint and Survivor
Annuity for the combined lives of the Participant and his Beneficiary.



(d)
Death Benefit Prior to Benefit Commencement Date.



(i)
If a Participant with a Beneficiary incurs a Separation from Service due to his
death, his Beneficiary will receive the same FAP Benefit that would have been
payable if the Participant had incurred a Separation from Service from the
Company on the day prior to his death and died the following day. Payment of
this FAP Benefit will begin on the first day of the month next following the
Participant’s death.



(ii)
If a Participant with a Beneficiary dies following his Separation from Service
but before he begins receiving payment of his FAP Benefit, his Beneficiary will
receive the survivor portion of the Joint and Survivor Annuity beginning on the
first day of the month next following the Participant’s death.



(iii)
No FAP Benefit will be payable pursuant to this Section 4(d) following the death
of a Participant who does not have a Beneficary.



(e)
Delay in Commencement for Specified Employees. Notwithstanding anything in this
Section 4 to the contrary, if a Participant was one of the 50 highest paid
employees of the Company on the basis of compensation recorded in Box 5 of the
individual’s Form W-2 for the Plan Year ending prior to the date he incurs a
Separation from Service for any reason other than death or Disability, and
payment of his FAP Benefit would be made or commence within six (6) months of
such date, payment of his FAP Benefit shall be delayed until the first day of
the month that is six (6) months after such date. In such event, the FAP Benefit
shall be determined as if payments had commenced as originally provided herein,
and the first payment to the Participant shall include an amount equal to the
sum of periodic payments which would have been paid to such Participant but for
the delay required by Section 409A(a)(2)(B)(9) of the Code. Notwithstanding the
foregoing, if a Participant dies during the six (6)-month delay period described
in this Section 4(f), his FAP Benefit shall be payable immediately to his
Beneficiary (if applicable) as described in Section 4(d).










6

--------------------------------------------------------------------------------



5.
Payment of the HPRA Benefit: Payment of the HPRA Benefit shall be made in a
single sum on the first day of the month coincident with or next following six
(6) months after the Participant’s Separation from Service for any reason other
than death or Disability. Notwithstanding the foregoing, if the Participant dies
prior to payment being made to him (whether before or after Separation from
Service), his HPRA Benefit shall be paid in a single sum within 30 days of his
death to his Beneficiary, or, if no Beneficiary survives him, to the
Participant’s estate. Notwithstanding the foregoing, a Participant will not
receive any HPRA Benefit under this Excess Plan unless, as of the date of his
Separation from Service, he is Vested in the benefit provided pursuant to
Section 7.01(c) of the Pension Plan.



6.
Cash Out of Small Amounts: Notwithstanding the foregoing, if the present value
of a Participant’s benefit under the Excess Plan (including the FAP Benefit and
the HPRA Benefit) as of his benefit commencement date is calculated to be less
than the applicable dollar amount for elective deferrals under Code Section
402(g)(l)(B) then in effect (as adjusted for cost-of-living increases under Code
Section 402(g)(4)), the Company shall distribute the Participant’s entire
benefit in a lump sum to the Participant (or the Participant’s Beneficiary, as
applicable, in the event of the Participant’s death prior to the benefit
commencement date) within 30 days of the benefit commencement date or the
Participant’s death, as applicable.



7.
Funding: The benefits under the Excess Plan shall be paid from the general
assets of the Company. The Company shall not be required to segregate any assets
to be used for payment of benefits under the Excess Plan.



8.
General Provisions:



(a)
Employment Rights. The Excess Plan does not constitute a contract of employment
and participation in the Excess Plan will not give any employee the right to be
retained in the employment of the Company, or any right or claim to a benefit
under the Excess Plan unless specifically provided by the Excess Plan.



(b)
Interests Not Transferable. The interests of persons entitled to benefits under
the Excess Plan are not subject to their debts or other obligations and, except
as may be required by the tax withholding provision of the Code, or any state’s
income tax act or pursuant to compliance with a qualified domestic relations
order pursuant to the Employee Retirement Income Security Act of 1974, as
amended, may not be voluntarily or involuntarily transferred, assigned,
alienated or encumbered.



(c)
Controlling Law. The internal laws of Illinois excepting any conflicts of law
provisions shall be controlling in all matters relating to the Excess Plan
except to the extent superseded by the laws of the United States.



(d)
Gender and Number. Where the context admits, words in the masculine gender shall
include the feminine gender, the singular shall include the plural and the
plural shall include the singular.


7

--------------------------------------------------------------------------------





(e)
Action by Company. Any action required or permitted by the Company under the
Excess Plan shall be by resolution of its Board or any persons authorized by
resolution of its Board.



(f)
Interpretation. This Excess Plan shall be administered and interpreted by the
Board in its discretion or as delegated to the Committee, and all Participants
shall be bound by the decision of’ the Board or the Committee, which shall be
final and conclusive.



9.
Committee Administration:



(a)
In General. The Excess Plan shall be administered by the Committee or any
successor thereto, which shall have the sole authority to construe and interpret
the terms and provisions of the Excess Plan and determine the amount, manner and
time of payment of any benefits hereunder. The Committee shall maintain records,
make the requisite calculations and disburse payments hereunder, and its
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. The Committee may adopt such rules
as it deems necessary, desirable or appropriate in administering the Excess Plan
and the Committee may act at a meeting, in writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee. The Committee may, in its discretion,
delegate its duties to an officer or other employee of the Company, or to a
committee composed of officers or employees of the Company. The determination of
the Committee as to any disputed questions arising under this Excess Plan,
whether of law or of fact, or mixed questions of law and fact, including
questions of construction and interpretation, shall be final, binding, and
conclusive upon all persons. No member of the Committee may act, vote, or
otherwise influence a decision of the Committee specifically relating to his
benefits, if’ any, under the Excess Plan.



(b)
Claims Procedure. If the Committee denies a benefit, in whole or in part, it
shall advise the Participant or Beneficiary, as applicable, of (i) the specific
basis or bases for the denial (ii) references to the specific Excess Plan
provisions upon which the denial is based (iii) a description of any additional
material or information that the Participant or beneficiary needs to process the
claim, and an explanation of why that material or information is necessary; and
(iv) a statement of the Excess Plan’s appeal procedures as hereinafter set
forth. Any person dissatisfied with the Committee’s determination of a claim for
benefits hereunder must file a written request for reconsideration with the
Committee within sixty (60) days of the denial by the Committee. Such person has
the right to request, free of charge, and obtain copies of all documents,
records, and other information that was relied upon by the Committee in denying
such person’s benefits or was submitted, considered, or generated in the course
of making the benefit denial, regardless of whether it was used in denying the
claim. This request must include a written explanation setting forth the
specific reasons for such reconsideration. The Committee shall review its


8

--------------------------------------------------------------------------------



determination within sixty (60) days, plus an extension for an additional sixty
(60) days in special circumstances, and render a written decision with respect
to the claim, setting forth the specific reasons for such denial written in a
manner calculated to be understood by the claimant. Such decision upon matters
within the scope of the authority of the Committee shall be conclusive, binding,
and final upon all claimants under this Excess Plan. No claimant may bring any
action challenging a decision of the Committee at any time more than one year
after the final written decision of the Committee is rendered.


(c)
Indemnity of Committee. To the maximum extent permitted by applicable law, the
Company shall indemnify, hold harmless and defend the Committee, each member of
the Committee, any employee of the Company, or any individual acting as an
employee or agent of any of it (to the extent not indemnified or saved harmless
under any liability insurance or any other indemnification arrangement) from any
and all claims, losses, damages, liabilities, costs and expenses (including
attorneys' fees) arising out of any actual or alleged act or failure to act made
in good faith in connection with the Excess Plan (or any related trust
agreement), including expenses reasonably incurred in the defense of any claim
relating thereto.



10.
Amendment or Termination: The Company may amend or terminate the Excess Plan at
any time, except that, without the consent of any Participant in the Excess
Plan, no such amendment or termination shall reduce his right to receive any
benefit accrued hereunder prior to the date of such amendment or termination.



IN WITNESS WHEREOF, the Company has caused this restatement of the Anixter Inc.
Excess Benefit Plan to be executed by its duly authorized officer as of this
17th day of December 2014 to be effective as of January 1, 2014.


Anixter Inc.
 
 
 
By:
/s/ Rodney Smith
 
 Rodney Smith
 
 
 
Title:
V.P. Human Resources









CH2\13921568.5





9